Order entered February 24, 2020




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01121-CR
                                     No. 05-18-01122-CR

                              OSCAR PEREACRUZ, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause No. F18-00276-S & F18-00275-S

                                           ORDER
       On July 24, 2019, we abated the appeals for a hearing to determine why appellant’s brief,

originally due April 7, 2019, had not been filed. On September 30, 2019, retained counsel Jeff P.

Buchwald filed a copy of the motion to withdraw that had been filed in the trial court but that

had not been granted. We notified Mr. Buchwald that until a proper order granting his motion to

withdraw was filed with this Court, he was still counsel of record. Thereafter, Mr. Buchwald

notified the Court he was in negotiations with appellant’s family regarding representation. On

November 7, 2019, he notified the Court he agreed to continue representing appellant and would

be filing a brief. We reinstated the case and ordered appellant’s brief filed by January 3, 2020.
To date, no brief has been filed. Mr. Buchwald has not filed a motion seeking an extension nor

has he informed the Court of the status of these appeals.

       We therefore ORDER retained counsel Jeff P. Buchwald to file appellant’s brief BY

5:00 P.M. ON MARCH 6, 2020. Mr. Buchwald is cautioned that the Court will not entertain

any further motions from him for any extensions of time in this case. If Mr. Buchwald does not

file a brief by 5:00 p.m. on March 6, 2020, the Court will take whatever actions it deems

appropriate to ensure these appeals proceed in a more timely fashion. See TEX. R. APP. P.

38.8(b)(4); Ballesteros v. State, No. 07-14-00025-CR, 2014 WL 5462546, *2 (Tex. App.—

Amarillo, October 28, 2014, no pet.).

       We DIRECT the Clerk of the Court to send a copy of this order to Jeff P. Buchwald by

certified mail at his address as shown in our records. We also DIRECT the Clerk to send a copy

of this order to the Honorable Amber Given-Davis, Presiding Judge, 282nd Judicial District

Court; to the Dallas County District Attorney’s Office; and to appellant Oscar Pereacruz, TDCJ

#02220009, Polunsky Unit, 3872 FM 350 South, Livingston, TX 77351.



                                                            /s/   ROBERT D. BURNS, III
                                                                  CHIEF JUSTICE